DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downhole Leak Detection: Introducing A New Wireline Array Noise Tool by Yang, SPE-194264-MS, hereinafter Yang, in light of Lu (US 20180010443 A1).
With respect to claim 1, Yang discloses a method for performing acoustic leak detection (title), comprising: receiving acoustic training data (“from the acquired data, we employ… machine learning”, abstract, Yang), wherein the acoustic training data comprises signals representing acoustic tool contact with a wellbore surface (road-noise is mentioned as a challenge for data processing and thus will be 
However, Yang fails to disclose the array being a hydrophone array.
Nevertheless, Lu discloses that the acoustic sensors for leak detection are hydrophones (pgphs. 3, 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used hydrophones as the sensors in Yang as taught by Lu since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
With respect to claim 2, Yang fails to disclose adjusting beamformer weights.
Nevertheless, Lu discloses adjusting one or more beamformer weights (pgph. 29) to reduce roadnoise received by the hydrophone array (this will be the effect since the weights are selected to maximize power output of the signal at a specific angle, pgph. 29, Lu).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used beamforming techniques and weight adjustment in Yang as taught by Lu for signal conditioning since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since both references disclose using multiple signal conditioning techniques together to enhance leak detection.
With respect to claim 3, Yang in light of Lu discloses logging acoustic well log data from the wellbore using the hydrophone array; and processing the acoustic well log data to identify one or more leaks in a casing within the wellbore (abstract, Yang, pgphs. 3, 24, Lu). 
With respect to claim 4, Lu discloses wherein processing the acoustic well log data is performed using a leakage correlation matrix (covariance matrix, pgph. 29).
With respect to claims, 5 and 6, Yang discloses roadnoise (abstract) and examiner takes official notice that it is notoriously well known in the art to log while moving uphole and downhole.
With respect to claim 7, Yang in light of Lu discloses wherein the suppression model comprises a roadnoise correlation matrix (Yang discloses the data containing roadnoise, Lu discloses using a matrix with the data for signal conditioning, the matrix can be referred to as a roadnoise correlation matrix since this is not sufficiently defined to prevent the matrix of pgph. 29 of Lu from reading on it).
With respect to claim 8, these limitations have been discussed supra except for the memory and processor which not discloses in Yang but are detailed in pgph. 33 of Lu and incorporated into 812.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a processor and memory in the tool of Yang as taught by Lu for since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since both references disclose using multiple signal conditioning techniques together to enhance leak detection.
The limitations of claims 9-14 are substantially similar to those of claims 2-7 rejected supra.
With respect to claim 15, these limitations have been discussed supra except for the memory, computer readable media, and processor which not discloses in Yang but are detailed in pgph. 33 of Lu and incorporated into 812.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a processor and memory in the tool of Yang as taught by Lu for since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since both references disclose using multiple signal conditioning techniques together to enhance leak detection.
The limitations of claims 16-20 are substantially similar to those of claims 2-7 rejected supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited. US 20200256834 A1 also discloses training data in pgph. 52, 59 and US 20180258756 A1 discloses using beamforming to suppress roadnoise in pgphs. 37, 38.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.